Title: To Alexander Hamilton from Jeremiah Olney, 16 July 1792
From: Olney, Jeremiah
To: Hamilton, Alexander



Sir
Custom HouseDistrict of Providence 16 July 1792.

Messrs Clarke and Nightingale are about Exporting a Quantity of Brandy to Cape Francois—imported into this district in the Ship Lark in May last from Bourdeaux—and have applyed to me for information. Wheather said Brandy may not on Return of the Vessel be relanded here, (in case it cannot be Sold to advantage in the Cape) Free of duty and the Exportation Bond Cancelled without a Breach of Law, no fraud being intended; or, if they shall be Subject to pay the duties on relanding it, whether they will not be entitled to receive the Draw Back of the first duties when it becomes due, and on Producing a Certificate that said Brandy had been actually landed and delivered at the Cape their Bond shall not be cancelled? But as the 62 Section of the Collection law & 55 Section of the Excise Act seems so pointed against relanding any Goods Wares or Merchandize, intended for Exportation, with intent to draw back the duties, or to obtain any allowance given by law on the Exportation thereof, I have thought it my duty to decline giving them a Definitive answer, untill I should be favoured with your opinnion Relative to the Case.
I enclose my genl. Return of Exports for the last Quarter, amounting to 95,844 Dolls. and 3 Cents.
I have the Honor to be &c.
Jereh. Olney Collr.
Alexr. Hamilton Esqr.
Secretary of the Treasury.
